Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Hugh Okun appeals the district court’s order denying his motion for a new trial under Fed.R.Crim.Pr 33. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Okun, No. 3:08-cr-00132-REP-1, 2015 WL 1402142 (E.D.Va. Mar. 25, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.